ORDER

PER CURIAM.
Both petitioners, Ellen 0. Knox and John J. Knox, Jr., and respondent, John A. Hart-wig, Jr., appeal the judgment of the trial court on objections to the final settlement in the estate of Ann Knickmeyer, deceased.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).